Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2022

                                      No. 04-22-00707-CV

                                  Ricardo MONTELONGO,
                                          Appellant

                                                v.

                              THE FROST NATIONAL BANK,
                                       Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-CI-01143
                            Honorable Tina Torres, Judge Presiding


                                         ORDER
                The clerk’s record has been filed in this appeal. However, it does not contain the
October 4, 2022 “Order for Turnover Relief” being appealed in this case. Accordingly, we order
the trial court clerk to file a supplemental clerk’s record containing the October 4, 2022 “Order
for Turnover Relief” from Cause No. 2009-CI-01143 in this court on or before December 23,
2022. TEX. R. APP. P. 34.5(c)(1).



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court